                  Case 2:20-cv-01211-RSM Document 10 Filed 09/30/20 Page 1 of 3



 1                                                                     Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10

11     NORTHWEST                                             Case No. 2:20-cv-01211-RSM
       ADMINISTRATORS, INC,
12                                                           STIPULATION
                                                Plaintiff,
13                                                           AND
                  v.                                         ORDER REGARDING
14
                                                             EXTENSION OF TIME TO ANSWER
       BRADY LINEN SERVICES, LLC, a Nevada                   OR OTHERWISE RESPOND TO
15     limited liability company,                            COMPLAINT
16
                                              Defendant.
17

18

19           The parties, by and through their undersigned counsel, stipulate and agree as follows:
20           1.        The time for Defendant Brady Linen Services, LLC (“Brady”) to answer or
21 otherwise respond to Plaintiff Northwest Administrators, Inc.’s Complaint shall be extended

22 until and including October 23, 2020.

23           2.        The parties previously submitted a stipulation for an extension of time of twenty-
24 one (21) days for Brady to answer the complaint.

25

26

       STIPULATION REGARDING TIME TO                                                   FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 1                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600


     Error! Unknown document property name.
                  Case 2:20-cv-01211-RSM Document 10 Filed 09/30/20 Page 2 of 3




 1           3.       The parties have continued to engage in serious settlement discussions concerning
 2 the above-captioned matter and submit to the Court that the approval of this stipulation is in the

 3 interests of judicial economy.

 4           4.       The parties will abide by the Court’s Order regarding initial disclosures and joint
 5 status report entered on September 24, 2020 and any other applicable case management orders.

 6           5.       The parties jointly request that the Court enter the Order below.
 7           STIPULATED AND AGREED on September 28, 2020
 8

 9   FOX ROTHSCHILD, LLP                              REID, McCARTHY, BALLEW & LEAHY, LLP
10

11   s/ Mary Haddad                                    s/ Russell J. Reid
12   Mary Haddad, WSBA #30604                         Russell J. Reid, WSBA # 2560

13
     Attorneys for Defendant Brady Linen             Attorneys for Plaintiff Northwest
14   Services, LLC                                   Administrator

15

16

17

18

19

20

21

22

23

24

25

26

       STIPULATION REGARDING TIME TO                                                      FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 2                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600


     Error! Unknown document property name.
                  Case 2:20-cv-01211-RSM Document 10 Filed 09/30/20 Page 3 of 3



                                                 ORDER
 1
             The parties having jointly stipulated and agreed, IT IS HEREBY ORDERED:
 2
             1.       Defendant Brady Linen Services, LLC shall answer or otherwise respond to the
 3
     Complaint on or before October 23, 2020.
 4
             IT IS SO ORDERED.
 5
             DATED this 30th day of September, 2020.
 6

 7

 8

 9                                                RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
10

11

12
     Presented by:
13
     FOX ROTHSCHILD, LLP
14

15
     s/ Mary Haddad
16   Mary Haddad, WSBA #30604
17
     Attorneys for Defendant Brady Linen Services, LLC
18

19

20

21

22

23

24

25

26

       STIPULATION REGARDING TIME TO                                               FOX ROTHSCHILD LLP
       RESPOND TO COMPLAINT (2:20-CV-01211-RSM) - 3                              1001 FOURTH AVENUE, SUITE 4500
                                                                                             SEATTLE, WA 98154
                                                                                                  206.624.3600


     Error! Unknown document property name.
